Citation Nr: 1614748	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  14-09 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a lung disorder, to include pneumonia.



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction over this case was subsequently transferred to the RO in Los Angeles, California and that office forwarded the appeal to the Board.

While the Veteran indicated in April 2015 that he wished to testify at a Travel Board hearing, in May 2015, he cancelled that request.  Therefore, as there is no other indication that the Veteran still desires a hearing, his request for a hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In addition, after the appeal was certified to the Board, the Veteran's prior representative withdrew from representing the Veteran.  Although in March 2016, the Board provided the Veteran with an opportunity to obtain another representative, in a March 2016 correspondence, he informed the Board that he wished to represent himself.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an August 2011 claim, the appellant reported receiving treatment at VA facilities in West Los Angeles and Long Beach and in an April 2013 notice of disagreement, the Veteran reported that he was currently receiving treatment at the VA West Los Angeles Medical Center.  The claims file indicates that the Veteran has also received treatment through the VA Central Iowa Health Care System and/or the VA Nebraska-Western Iowa Health Care System.  While some VA treatment records are associated with the claims file, most remain outstanding and it appears that no attempt has been made to obtain VA treatment records dated after 2009.  Given that the RO initially denied service connection because of the lack of a current disability, a remand for these records is required.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding records from July 1983 to the present from the VA Greater Los Angeles Healthcare System, the VA Long Beach Healthcare System, the VA Central Iowa Health Care System, and VA Nebraska-Western Iowa Health Care System.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2. After completing any additional development deemed necessary, readjudicate the claim.  If records obtained suggest that additional examination is in order, such examination should be conducted.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the appellant and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

